    Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 1 of 13




                                                                              X



06/27/2019             Sean E. Quinn, Esq.        Plaintiffs


215-360-3666            855-766-3959                  sean@quinnlawyers.com
Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 2 of 13
   Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 3 of 13




06/27/2019
                                   Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 4 of 13
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Carlton Adcock and Sandy Adcock, h/w                                                                        Jason Jones Trucking and Jason Jones

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Chester County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

Quinn Law Group. 1500 Market St, Ste 4000W, Philadelphia, PA 19102.                                         Reager & Adler, PC. 2331 Market St, Camp Hill, PA 17011
215-360-3666.                                                                                               717-763-1383.

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. § 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           MVA
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/27/2019
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
            Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 5 of 13



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                               :
 CARLTON ADCOCK, JR. and SANDY :                        CIVIL ACTION COMPLAINT
 ADCOCK, h/w                   :
 1014 Stallings Road           :
 Macclesfield, NC 27852        :
                               :                        DOCKET NO. __________________
                       v.      :
                               :
 JASON JONES TRUCKING          :
 200 Phillips Mill Road        :                        JURY TRIAL DEMANDED
 Cochranville, PA 19330        :
                               :
 JASON JONES                   :
 200 Phillips Mill Road        :
 Cochranville, PA 19330        :
                               :


       Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock, by and through their attorneys, Quinn

Law Group, LLC, submits the following Complaint against Defendants, Jason Jones and Jason

Jones Trucking, and in support thereof, avers as follows:

       1.         Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock are married, adult citizens of

North Carolina, residing therein at 1014 Stallings Road, Macclesfield, NC 27852.

       2.         Defendant, Jason Jones Trucking is, upon information and belief:

             a.   a limited liability corporation organized and existing pursuant to the laws of the

                  Commonwealth of Pennsylvania;

             b.   a limited liability corporation purposefully availing itself of the rights and

                  privileges of the Commonwealth of Pennsylvania;

             c.   a limited liability corporation maintaining its business office at 200 Phillips Mill

                  Road, Cochranville, PA 19330;




                                                   1
              Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 6 of 13



               d.   a limited liability corporation that conducts regular and systematic business

                    throughout Pennsylvania;

               e.   a transport company with a registered USDOT identification number of

                    2510941.

         3. Defendant, Jason Jones, is upon information and belief, an adult citizen of the

Commonwealth of Pennsylvania, residing therein at 200 Phillips Mill Road, Cochranville, PA

19330.

         4. This Court has jurisdiction based upon diversity of citizenship of the parties and the

requisite amount in controversy is in excess of Seventy Five Thousand ($75,000.00) Dollars,

exclusive of interest and costs, pursuant to 28 U.S.C. § 1332.

         5. Venue is appropriate in this District because the Defendant is subject to personal

jurisdiction in this judicial district, and the underlying motor vehicle collision occurred within this

Judicial District.

         6.         At all times relevant and material hereto, Defendant Jason Jones Trucking acted

and/or failed to act by and through its actual and/or apparent agents, contractors, independent

contractors, subcontractors, servants, workmen, employees, representatives, and/or ostensible

agents, including Defendant Jason Jones, who was/were acting within the course and scope of their

actual and/or apparent employment, agency, representation, and/or ostensible agency, and in

furtherance of Defendant Jason Jones Trucking’s interests.

         7.         At all times relevant and material hereto, Defendant Jason Jones was an employee,

agent and/or owner of Defendant Jason Jones Trucking.

         8.         At all times relevant and material hereto, Defendant Jason Jones Trucking leased,

owned and/or controlled a 2015 Peterbilt Truck Tractor bearing Pennsylvania license plate number



                                                    2
            Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 7 of 13



AG23961, (hereinafter “Defendant’s Vehicle”).

       9.       At all times relevant and material hereto, Defendant Jason Jones was the driver and

operator of Defendant’s Vehicle.

       10.      At all times relevant and material hereto, Defendant Jason Jones was authorized

and/or permitted to operate Defendant’s Vehicle by Defendant Jason Jones Trucking.

       11.      At all times relevant and material hereto, Defendant Jason Jones was in the course

and scope of his employment / agency with Defendant Jason Jones Trucking while driving and

operating Defendant’s Vehicle.

       12.      At all times relevant and material hereto, Plaintiff, Carlton Adcock, Jr. was the

operator of a 2016 Volvo tractor trailer bearing Illinois license plate number P956406, (hereinafter

“Plaintiff’s Vehicle”).

       13.      On October 2, 2017, at approximately 1:45 p.m., Plaintiff, Carlton Adcock, Jr., was

pulled over on the shoulder of the highway facing westbound on Route 283 West in East

Hempfield, PA. Defendant, Jason Jones, driving westbound on Route 283 West negligently and

carelessly rear-ended Plaintiff’s Vehicle, causing Plaintiff to sustain serious injuries and damages.

       14.      The above referenced motor vehicle collision was caused directly, proximately, and

solely by the Defendant, and resulted in property damage, personal injuries, and losses to Plaintiff

more fully set forth below.

       15.      At all times relevant and material hereto, Plaintiff was exercising due care and

caution for his own safety.

       16.      As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff Carlton Adcock sustained serious direct or consequential injuries / damages,

including but not limited to the following: Lumbar Sprain, Cervical Sprain, Cervical radiculopathy,



                                                 3
          Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 8 of 13



headaches, severe head pain, PTSD, as well as pain throughout the neck and back, among other

serious injuries.

        17.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff Carlton Adcock suffered and continues to suffer a serious impairment of

bodily function.

        18.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff is subject to an increased risk that he will develop future complications, pain,

and/or other injuries, and may require additional medical treatment and surgery in the future.

        19.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff has expended money for medical care and/or medicine and may be required

to expend additional money for the same purposes in the future.

        20.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff Carlton Adcock has been prevented, and/or may be prevented in the future,

from engaging in his usual employment, activities, avocations, and lifestyle, all to his great

personal loss and detriment.

        21.     As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiffs have suffered and may continue to suffer economic and/or other losses and

damage.

        22.     All Defendants are jointly and severally liable.

                           COUNT I – NEGLIGENCE - Jason Jones

        23.     Plaintiffs hereby incorporate by reference the allegations set forth in the above

paragraphs as though same were set forth more fully at length herein.

        24.     Plaintiff, Carlton Adcock, Jr., sustained serious injuries and damages as a direct an



                                                  4
         Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 9 of 13



proximate result of the negligent and careless conduct of the Defendants, which consisted of the

following:

             a. Failing to operate Defendants’ Vehicle in a safe and reasonable manner;

             b. Failing to keep a proper and adequate lookout for other vehicles on the roadway,

                including Plaintiff’s Vehicle;

             c. Operating Defendants’ vehicle with careless disregard for the rights and safety of

                other persons, including Plaintiff;

             d. Failing to maintain Defendants’ Vehicle under adequate control;

             e. Failing to use due care and caution under the circumstances;

             f. Operating Defendants’ Vehicle in such a careless manner so as to cause the

                aforementioned motor vehicle collision;

             g. Operating Defendant’s Vehicle in an unsafe manner likely to endanger persons

                and/or property;

             h. Violating 75 Pa.C.S.A § 3714 by driving Defendant’s Vehicle in a careless manner;

             i. Operating Defendants’ vehicle while under the influence of drugs or alcohol; and

             j. Failing to maintain lane of travel.

       25.      As a direct and proximate result of the negligence and carelessness of the

Defendant, Plaintiff has suffered and continues to suffer a serious impairment of bodily function.

       WHEREFORE, Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock, demand judgment

against Defendants for compensatory damages in an amount in excess of Seventy-Five Thousand

Dollars ($75,000.00), plus interest, delay damages, costs of suit, and any other relief deemed

equitable and appropriate by the Court.




                                                  5
            Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 10 of 13



                      COUNT II – NEGLIGENCE – Jason Jones Trucking

       26.      Plaintiffs hereby incorporates by reference the allegations set forth in the above

paragraphs as though the same were set forth more fully at length therein.

       27.      Defendant, Jason Jones Trucking was negligent and careless in the following

respects:

                a. Failing to properly train and supervise drivers, agents, servants, workmen,

                    employees, representatives, contractors, and/or ostensible agents, including

                    Defendant Jason Jones;

                b. Failing to adopt and enforce appropriate policies and procedures to ensure that

                    the   Defendants’     drivers,       agents,   servants,   workmen,   employees,

                    representatives, contractors, and/or ostensible agents, were properly trained and

                    supervised;

                c. Failing to properly control the activities of the Defendant’s personnel,

                    employee(s), driver(s), representative(s), contractor(s), and/or agent(s);

                d. Failing to hire competent personnel, employee(s), driver(s), representative(s),

                    contractor(s), and/or agent(s);

                e. Failing to ensure that Defendant’s personnel, employee(s), driver(s),

                    representative(s), contractor(s), and/or agent(s) complied with all applicable

                    laws, safety standards, rules, and regulations;

                f. Failing to properly and adequately train its personnel, employee(s), driver(s),

                    representative(s), contractor(s), and/or agent(s) to comply with applicable

                    safety standards, laws, rules, regulations, and codes;




                                                     6
        Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 11 of 13



               g. Failing to adopt and/or enforce proper and adequate guidelines, polices, and/or

                  procedures relating to the safe operation of commercial vehicles;

               h. Failing to adopt and/or enforce proper and adequate guidelines, polices, and/or

                  procedures to ensure compliance with applicable safety standards, laws, rules,

                  regulations, and codes; and

               i. Negligently entrusting Jason Jones to operate Defendant’s Vehicle.

       28.     As a direct and proximate result of the negligence and carelessness of the

Defendants, Plaintiff sustained serious injuries and damages as set forth more fully in the above

paragraphs and incorporated herein by reference.

       WHEREFORE, Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock, demand judgment

against Defendants, jointly and severally, for damages in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) plus interest, costs of suit, delay damages, and/or any other relief

deemed equitable and appropriate by the Court.

                           COUNT III – VICARIOUS LIABILITY

       29.     Plaintiffs hereby incorporate by reference the allegations set forth in the above

paragraphs as though same were set forth more fully at length herein.

       30.     At all times relevant and material hereto, Defendant, Jason Jones Trucking, acted

and/or failed to act by and through Defendant, Jason Jones.

       31.     At all times relevant and material hereto, Defendant, Jason Jones Trucking,

negligently and carelessly entrusted Defendant’s Vehicle to Defendant, Jason Jones.

       32.     Defendant, Jason Jones Trucking, is vicariously liable for the aforementioned

negligence and carelessness of Defendant, Jason Jones.

       33.     Defendant, Jason Jones Trucking, knew or should have known that Defendant,



                                                 7
         Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 12 of 13



Jason Jones, was unfit or otherwise unskilled to drive Defendant’s Vehicle prior to the crash.

       34.     As a direct and proximate result of the negligence and carelessness of Defendants,

Plaintiff sustained serious injuries and damages as set forth more fully in the above paragraphs

and incorporated herein by reference.

       WHEREFORE, Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock, demand judgment

against Defendants, jointly and severally, for damages in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), plus interest, delay damages, costs of suit, and any other relief

deemed equitable and appropriate by the Court.


                           COUNT IV – LOSS OF CONSORTIUM

       35.    Plaintiffs hereby incorporate by reference the allegations set forth in the above

paragraphs as though same were set forth more fully at length herein.

       36.    At all times material hereto, Plaintiff, Sandy Adcock, has been married to and the

wife of Plaintiff, Carlton Adcock, Jr.

       37.     As a direct and proximate result of the severe and permanent injuries sustained by

Plaintiff, Carlton Adcock, Jr., in the aforementioned motor vehicle collision, Plaintiff, Sandy

Adcock, has been in the past, and will in the future, be deprived of the society, services,

companionship and consortium of her husband, Plaintiff, Carlton Adcock, Jr., to her great personal

and financial loss and expense.

       WHEREFORE, Plaintiffs, Carlton Adcock, Jr. and Sandy Adcock, demand judgment

against Defendants, jointly and severally, for damages in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), plus interest, delay damages, costs of suit, and any other relief

deemed equitable and appropriate by the Court.




                                                 8
        Case 5:19-cv-02831-EGS Document 1 Filed 06/27/19 Page 13 of 13



                                          Respectfully Submitted,

                                          QUINN LAW GROUP, LLC


                                    BY:
                                          SEAN E. QUINN, ESQUIRE
                                          Attorney for Plaintiff
                                          1500 Market Street
                                          Centre Square West - Suite 4000
                                          Philadelphia, PA 19102
                                          (215) 360-3666

Dated: June 27, 2019




                                      9
